NUMBER 13-10-00524-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE MEZA SIERRA ENTERPRISES, INC.
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices
Rodriguez and Vela
Per Curiam
Memorandum Opinion 1
            Relator,
Meza Sierra Enterprises, Inc., filed a petition for writ of mandamus on September
28, 2010.  The Court requested and received a response to the petition for writ
of mandamus from the real party in interest, Kingdom Fresh Produce, Inc., and
further received a supplement to the petition for writ of mandamus from relator. 
The Court, having examined and fully considered the petition for writ of
mandamus, the response thereto, and the supplement to the petition, is of the
opinion that relator has not shown itself entitled to the relief sought. 
Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 
 
                                                                                                PER
CURIAM
 
Delivered and filed the 1st
day of November, 2010.
                                                
 
                                                                                                
 




1 See
Tex. R. App. P. 52.8(d) (“When
denying relief, the court may hand down an opinion but is not required to do
so.”); Tex. R. App. P. 47.4
(distinguishing opinions and memorandum opinions).